       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 1 of 47




                             UNITED STATES DISTRICT COlJRT
                           EASTERN DISTRICT OF PE~'NSYL VANIA


SUZM1NE HIGH, individually and on behalf of all' Case No.:
                                                1
others similarly situated,                     1
                                                  CLASS ACTION COMPLAINT
                        Plaintiff,             I
V.                                              1 JURY TRIAL DEMANDE~: ·..                f'.'::D
                                                                    Ii     ~ :...-
WAWA, INC.
                        Defendant.
                                                                                                       1•  '
                                               _ _j                                                  ,:-

                                                                         ,.
        Plaintiff Suzanne High ("Plaintiff'), individually and on behaltof..Classes defined below
                                                                      '\·.    ·.   '

of similarly situated persons, brings this Complaint and alleges the following against Wawa Inc.

("Wawa" or "Defendant"), based upon personal knowledge as to herself, and on information and

belief as to all other matters.

                                  NATURE OF THE ACTION

        l.      This is a putative class action lawsuit brought agamst Wawa for its failure to

properly secure and safeguard the payment card data ("PCD") and personally identifiable

information ("PII") (collectIVely "Customer Data") of its on-line customers and for its failure to

provide them timely, accurate and adequate notice that such information had been compromised.

        2.      On or about December 19, 2019, Wawa publicly revealed that customers' payment

card information, including name, address, credit card number, expiration date, and security code

(CVD)" had be compromised, accessed and subsequently stolen by an unauthorized third party

("Data Breach").

        3.      According the announcement made by CEO Chris Gheysens, the company

discovered on December 10, 2019 that malware was running on its payment processing servers

stealing payment card mformation since March 4, 2019. The malware affected potentially all
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 2 of 47




Wawa locations beginning at different times after March 4. 2019, with most locations affected as

of April 22, 2019.

          4.      Wawa disregarded the rights of Plaintiff and Class members 1 by: intentionally,

willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its

data systems were protected; failing to disclose the material fact that it neither had adequate

security practices, nor sufficient safeguards in place to protect the Customer Data with which it

was entrusted; failing to take available steps to prevent the Data Broach; failmg to monitor and

timely detect the Data Breach; and failing to provide Plaintiff and putative class members prompt

and accurate notice of the Data Breach.

          5.      As a result of Defendant's failure to implement and follow standard security

procedures Plaintiffs and Cl_ass members' Customer Data is in the hands of thieves. As a result of

Defendant's basic failures P~aintiff and Class members now face an increased risk of identity theft

and will have to spend significant amounts of time and money to protect themselves. Indeed,

Plaintiff has already suffered financial harm and adverse credit events as a result of the Data Breach

and has expended significant amounts of time in an effort to mitigate its deleterious effects.

          6.      Plaintiff, on behalf of herself and classes of similarly situated individuals, seeks to

remedy the harms suffered as a result of the Data Breach and to ensure that the Customer Data,

which remains in the possess10n of Defendant, is protected from further breaches.

          7.      Defendant's conduct gives nse to claims for negligence, negligence per se, breach

of implied contract, breach of fiduciary duty, breach of confidence, breach of privacy and is in

violation of Flonda's Deceptive and Unfair Trade Practices Act and Pennsylvama's Unfair Trade




1
    See, Infra at ~66.
                                                    2
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 3 of 47




Practices and Consumer Protection Law. Plaintiff, individually, and on behalf of those similarly

situated, seeks damages, equitable relief, injunctive relief, restitution, and all other remedies this

Court deems proper.

                                 JURISDICTION AND VENGE

       8.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act 28 U.S.C. § 1332(d) ("CAFA"), as the aggregate amount in controversy exceeds $5,000,000,

exclusive of interest and costs, there are more than 100 Class members, and at least one class

Member is a citizen of a state different from Defendant.

       9.      This Court has personal Jurisdiction over Defendant because Wawa is incorporated

in Pennsylvania, regularly conducts business in this District, and mamtains its prmcipal place of

business m this District.

        10.    Venue is proper in this Distnct pursuant to 28 lJ.S.C. § 1391(b)(2) because the

Defendant's principal places of business is in this Distnct and a substantial part of the events or

omissions giving rise to this action, particularly decisions related to data security and the acts

which lead to the Data Breach, occurred in this District.

                                             PARTIES

        11.    Plaintiff Suzanne High is a citizen and resident of Osceola County, Florida. Ms.

High is a regular shopper and customer of Wawa. Durmg the time frame of the Data Breach, Ms.

High would make purchases from Wawa at least once a month. She typically used a debit card

issued by Bank of America. In or around August of 2019, Ms. High was notified that her debit

card had been compromised and fraudulent charges had been made on her account

        12.    On mformat10n and belief, as a direct result of the Data Breach, Plaintiffs

Customer Data was compromised.

                                                  3
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 4 of 47




       13.      As a result of the Data Breach, Ms. Htgh was required to spend time working with

her bank to have the fraudulent charges reversed and a new debit card issued. As a result of the

Data Breach, Ms. High was required to spend hours of time contacting her payees with new debit

card information and continues to spend her valuable time to protect the integrity of her finances

and credit - time which she would not have had to expend but for the Data Breach.

       14.      Defendant Wawa is a privately held company with its principal place of business

located in Wawa, Pennsylvania. It operates a chain of more than 750 convenience retail stores

located across Pennsylvania, New Jersey, Delaware, Maryland, Virginia, and Florida.

                                   FACTUAL ALLEGATIONS

A.     The Wawa Data Breach

       15.      On or about December 10, 2019, Defendant· s mformat1on security team discovered

malware on the company's payment processmg servers. The company has announced that an

unauthorized third party gained access to Wawa Customer Data mcludmg, names, addresses, credit

card numbers, credit card expirat10n dates and security codes.

       16.      On December 19, 2019, Defendant publicly announced that its Customer Data had

been exposed and compromised. In the notice, Wawa's CEO stated as follows:

             At Wawa, the people who come through our doors every day are not just
             customers, you are our friends and neighbors, and nothing is more important
             than honoring and protecting your trust. Today, I am very sorry to share with
             you that Wawa has experienced a data security incident. Our information
             security team discovered malware on Wawa payment processing servers on
             December 10, 2019, and contained it by December 12, 2019. This malware
             affected customer payment card information used at potentially all Wawa
             locations beginning at different points in time after March 4, 2019 and until it
             was contained. At this time, we believe this malware no longer poses a risk to
             Wawa customers using payment cards at Wawa, and this malware never posed
             a risk to our ATM cash machines.
             I want to reassure you that you will not be responsible for any fraudulent
             charges on your payment cards related to this incident, as described in the

                                                  4
Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 5 of 47




  detailed information below. Please review this entire letter carefully to learn
  about the resources Wawa is providing and the steps you should take now to
  protect your information.

  I apologize deeply to all of you, our friends and neighbors, for this
  incident. You are my top priority and are critically important to all of the
  nearly 37,000 associates at Wawa. We take this special relationship with you
  and the protection of your information very seriously. I can assure you that
  throughout this process, everyone at Wawa has followed our longstanding
  values and has worked quickly and diligently to address this issue and inform
  our customers as quickly as possible.

  What Happened?
                                                          .I
  Based on our investigation to date, we understand that at different points in
  time after March 4, 2019, malware began running on in-store payment
  processing systems at potentially all Wawa locations. Although the dates may
  vary and some Wawa locations may not have been affected at all, this malware
  was present on most store systems by approximately April 22, 2019. Our
  information security team identified this malware on December 10, 2019, and
  by December 12, 2019, they had blocked and contained this malware. We also
  immediately initiated an investigation, notified law enforcement and payment
  card companies, and engaged a leading external forensics firm to support our
  response efforts. B~cause of the immediate steps we took after discovering
  this malware, we believe that as of December 12, 2019, this malware no longer
  poses a risk to customers using payment cards at Wawa.

  What Information Was Involved?

  Based on our investigation to date, this malware affected payment card
  information, including credit and debit card numbers, expiration dates, and
  cardholder names on payment cards used at potentially all Wawa in-store
  payment terminals and fuel dispensers beginning at different points in time
  after March 4, 2019 and ending on December 12, 2019. Most locations were
  affected as of April 22, 2019, however, some locations may not have been
  affected at all. No other personal information was accessed by this
  malware. Debit card PIJ\; numbers, credit card CVV2 numbers (the three or
  four-digit security code printed on the card), other PIN numbers, and driver's
  license information used to verify age-restricted purchases were not affected
  by this malware. If you did not use a payment card at a Wawa in-store payment
  terminal or fuel dispenser durmg the relevant time frame, your information
  was not affected by this malware. At this time, we are not aware of any
  unauthorized use of any payment card information as a result of this
  incident. The ATM cash machines in our stores were not involved in this
  incident.

                                       5
Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 6 of 47




  What We Are Doing

  As soon as we discovered this malware on December I 0, 2019, we took
  immediate steps to contain it, and by December 12, 2019, we had blocked and
  contained it. We believe this malware no longer poses a risk to customers
  using payment cards at Wawa. As indicated above, we engaged a leading
  external forensics firm to conduct an investigation, which has allowed us to
  provide the information that we arc now able to share in this letter. We are
  also working with law enforcement to support their ongoing criminal
  investigation. We continue to take steps to enhance the security of our
  systems. We have also arranged for a dedicated toll-free call center (1-844-
  386-9559) to answer customer questions and offer credit monitoring and
  identity theft protection without charge to anyone whose information may have
  been involved, which you can sign up for as described below.

  What You Can Do

  Customers whose information may have been involved should consider the
  following recommendations, all of which arc good data security precautions in
  general:

  • Review Yo!![_Payment~ard Account Statements. We encourage you to
  remain vigilant by reviewing your payment card account statements. If you
  believe there is an unauthorized charge on your payment card, please notify the
  relevant payment card company by calling the number on the back of the
  card. Under federal law and card company rules, customers who notify their
  payment card company in a timely manner upon discovering fraudulent charges
  will not be responsible for those charges.
  • Register for Identity Protection Services. We have arranged with Expcnan
  to provide potentially impacted customers with one year of identity theft
  protection and credit monitoring at no charge to you. Information about these
  services is available at www.wawa.com/alcrts/data-security or call toll-free to
  1-844-386-9559.
  • Order a Credit Report. If you enroll in the Experian service (at the phone
  number above) we are offering, you will have access to activity on your credit
  report. In addition, if you are a U.S. resident, you are entitled under C.S. law
  to one free credit report annually from each of the three nationwide consumer
  reporting     agencies.      To     order       your      free   credit   report,
  visit www.annua~reditreQQit.c:Q...m or call toll-free at 1-877-322-8228.
  • Review the Reference Guide. The Reference Guide below provides
  additional resources on the protectlon of personal information.

  For More Information


                                        6
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 7 of 47




              If you have any questions about this issue or enrolling in the credit monitoring
              services we are offering at no charge to you, please call our dedicated Experian
              response phone line at 1-844-386-9559. It is open Monday - Friday, between
              9:00 am and 9:00 pm Eastern Time, or Saturday and Sunday, between 11 :00
              am and 8:00 pm Eastern Time, excluding holidays (which include December
              24, December 25, ~eccmber 31, January 1, and January 20).

              Along with the nearly 37,000 Wawa associates in all of our communities, we
              remain dedicated to serving you every day and being worthy of your continued
              trust.

              Sincerely,
              Chris Gheysens



B.     Security Breaches Lead to Identity Theft

        17.      Customer Data has become a valuable commodity among computer hackers. Once

obtained, it is quickly sold on the black market where it can often be re-traded among miscreants

for years. 2 Customer Data ts particularly valuable to identity thieves who can use v1ct1ms' personal

data to open new financial accounts, take out loans, incur charges, or clone A T:\1, debit, and credit

cards. As reported by the Identity Theft Resource Center, there were 1,579 data breaches in 2017,

reprcsentmg a 44. 7 percent increase over the then-record high figures reported for 2016. 3

        18.      Profcss10nals tasked with trying to stop fraud and other misuse know that Customer

Data has real monetary value as evidenced by crirnmals' relentless efforts to obtain this data. 4




2
  Gwde for Assisting Identity Theft Victims, FTC (Sep. 2013 ), available at:
https://www.consumer.ftc.gov/articles/pdf-O I I 9-guidc-assisting-id-theft-victims.Q4.f (the "FTC
Guide").
3
  2017 Annual Data Breach Year-End Review, µttps://www.idtheftcenter.org/2017-data-
breachcs, (last visited December 20, 2019).
4
  Data Breaches Rise as Cybercrimmals Contmue to Outwit IT, C/0 Magazine,
https://www .cio.cornjarticle/268616 7/data-breach/data-breaches-rise-as-cybercrirninals-continue-
to-outwit-it.html (last visited December 20, 2019).
                                                   7
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 8 of 47




Experian reports that a stolen credit or debit card number can sell for $5-l l 0 on the dark web 5 and

a complete set of bank account credentials can fetch a thousand dollars or more (depending on the

associated credit score or balance available to criminals). 6

              DEFE:'.'JDA:'.'JT'S PRIVACY POLICIES AND PROMISES TO KEEP
                               CUSTOMER DAT A CONFIDE~TIAL

        19.     As a condition of masking purchases at Wawa using payment cards, Defendant

required its customers to provide them with certain personal mformat10n including their names,

addresses, and credit card information. This information was subsequently maintained by Wawa
         ,                                                                    .
in the ordmary course of its business.

       20.      By obtaining, collecting, using, and derivmg a benefit from Plaintiffs and the Class

members' PII and PCD, Defendant assumed legal and equitable duties to those individuals and

knew or should have known that it was responsible for protecting Plamtiffs and Class members'

PII and PCD from disclosure.

       21.      At all relevant times, Plaintiff and the Class members have taken reasonable steps

to maintain the confidentiality of their PII and PCD. Plaintiff and the Class members, as current

and former customers, relied on Defendant to keep their PII and PCD confidential and securely

maintained, to use this information for busmess purposes only, and to make only authorized

disclosures of this information. ("Wawa 1s fully committed to data security.")7




5
  Here's How Much Your Personal Information Is Selling/or on the Dark Web
https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-infoflll_ation-is:
selling-for-on-the-dark-web/, (last v1s1ted December 20, 2019).
6
  Here's How Much Thieves Make By Selllng Your Personal Data On/me. Bus mess Insider,
http://www.businessinsider.com/heres-how-much-your-personal-data-costs-on-the-dark-web-
2015-5, May 27, 2015.
7
  See, Wawa Privacy Policy, available at https://www.wawa.com/priva9'. (last visited December
19,2019)
                                                  8
        Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 9 of 47




        22.     Wawa is acutely aware of its legal obligations to maintain the privacy and sanctity

of Customer Data with which it is entrusted. It is also acutely aware of the ramifications for the

failure to do so. Indeed, as recently as May of 2019, Wawa reassured its customers that protecting

customer privacy was important to the company. 8

        23.    Despite espousing the importance of securing its customer data, however, Wawa

failed to implement or maintain the most basic procedures and protocols necessary to achieve

this goal.

              WAWA FAILED TO COMPLY WITH l~USTRY STANDARDS

        24.    The maJor payment card industry brands typically set forth specific security

measures in their Card Operating Regulations which are binding on merchants such as Wawa and

require them to: (I) protect cardholder data and prevent its unauthorized disclosure; (2) store data,

even in encrypted form, no longer than necessary to process the transaction; and (3) comply with

all industry standards.

        25.    The Payment Card Industry Data Secunty Standard ("PCI DSS") is an information

security standard for organizations that handle branded credit cards. The standard was created to

increase controls around cardholder data to reduce credit card fraud. 9 Compliance with PCI DSS

is mandated by credit card companies.

        26.    The PCI DSS "was developed to encourage and enhance cardholder data security"

by providing "a baselme of technical and operat10nal requirements designed to protect account



----------
8
  See, Wawa Privacy Policy, available at https://www.wawa.com/privacy (last visited December
19,2019).
9
  Payment Card Industry Data Security Standard available at
https://www.pcisecuritystandards.org/document_library?category-pcidss&document~-pci dss
(last visited December 20, 2019).
                                                 9
           Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 10 of 47




data." 10 PCI DSS sets the minimum level of what must be done, not the maximum.

                                                                     11
            27. PCI DSS requires the following:

                                            PCI Om Security Standard - High Level Ovel'Yiew

                 Build and Maintain a Sec:una     1. Install and manain a f i r e w a l l ~ to protect catdholder data
                 Network and Systems              2. Do not use vendoc' ·supplied defN!s for sy$tem passwords and Olher
                                                     seemly parameters
                                                  3. Protec! stored cardholder data
                 Protect Cardholder Data
                                                  4. Encrypt transmission of cardholde( data across open, poo11c netwol'ks

                 Maintain a Vulnerability         s. Protect all sysll!ms agamt ma1wate and regu1az1y update an!l-vlrus
                 llanag«ntnt Program
                                                     software°' programs
                                                  f. Develop and maintam secure systems and applk:aDons
                              7. Restrict access to caidholdet data by busi1ess need to knaN
                 lmplemont Strong Access
                              S. ldenlify and IUlhenllealfl aecess to system components
                 Control Measuros
             _ _ _ _ _ _ _ _ _t._Re_strld--'physlcalc...:...
                                                    __       acce_s_s_10_cardlnder
                                                                         _ _ _da_la_ _ _ _ _ _ __
                 Regularty Monitor and Test      10. Track and monitor al access to netwo!lt rucuces and eardhokler data
                 Networks                        1f. RegW!lfy test HCU'lty systems and processa
                 Maintain an Information
                 Sec:urtty Polley



           28.         Among other things, PCI DSS required Wawa to properly secure and protect

payment card data; not store cardholder data beyond the time necessary to authorize a transaction;

maintam up-to-date antivirus software and a proper firewall; protect systems against malware;

regularly test security systems; establish a process to identify and timely fix security

vulnerabilities; and encrypt payment card data at the point of sale.

           29.         Although it was well aware of its data security obligations, Wawa's treatment of

PCD and PII fell far short of its legal obligations to protect Customer Data. Wawa failed to ensure

that access to its data systems was reasonably safeguarded, failed to acknowledge and act upon

industry warnings and failed to use proper security systems to detect and deter the type of attack

that occurred and is at issue here. Cumulatively, its failures resulted in the Data Breach.




'° Id.
11   ld.

                                                                          10
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 11 of 47




              WAWA FAILED TO COMPLY WITH FTC REQUIREMENTS

       30.     Federal and State governments have likewise established security standards and

issued recommendations to temper data breaches and the resultmg harm to consumers and financial

institutions. The Federal Trade Commission ("FTC") has issued numerous gmdelmes for

businesses highhghtmg the importance of reasonable data security practices. According to the

FTC, the need for data security should be factored into all business decision-making. 12

       31.     In 2016, the FTC updated its publication, Protecting Personal lnformatwn · A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business. 13 The guidelines note businesses should protect the personal customer

information that they keep; properly dispose of personal information that 1s no longer needed;

encrypt mformat1on stored on computer networks; understand their network's vulnerabilities; and

implement policies to correct security problems. The guidelines also recommend that businesses

use an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming

traffic for activity indicating someone is attempting to hack the system; watch for large amounts

of data being transmitted from the system; and have a response plan ready m the event of a breach.

       32.     Embracing standard industry practices, the FTC recommends that companies not

mamtain cardholder information longer than is needed for authorization of a transaction; limit

access to sensitive data; require complex passwords to be used on networks; use industry-tested

methods for security; monitor for suspicious activity on the network; and verify that third-party



12  Federal Trade Commission, Start Wzth Security, available at
https://www.ftc.gov/system/files/documents/plain-language/pdfD205-startw1thsecuri!Y&4f (last
visited December 20 , 2019).
13 Federal Trade Commission, Protecting Personal Jnformatwn- A Guide for Business, available

at https://www.ftc.gov/system/files/documents/plain-language/pdf-O 136 _proteting-personal-
information.pdf (last visited December 20, 2019).
                                                11
         Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 12 of 47




service providers have implemented reasonable security measures. 14

          33.    The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer data, treating the failure to employ reasonable and

appropriate measures to protect agamst unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Sect10n 5 of the Federal Trade Comm1ss1on Act ("FTCA"), I 5

U.S.C. § 45. Orders resulting from these actions further clarify the measures busmesses must take

to meet their data security obligations.

          34.    Wawa's failure to employ reasonable and appropriate measures to protect agamst

unauthonzed access to confidential consumer data constitutes an unfair act or practice prohibited

by Section 5 of the FTC Act, 15 U.S.C. § 45.

          35.    In this case, Wawa was at all times fully aware of its obligation to protect the

financial data of Wawa's customers because of its participation in payment card processing

networks. Wawa was also aware of the significant repercussions if it failed to do so because Wawa

collected payment card data from tens of thousands of customers daily and they knew that this

data, if hacked, would result in injury to consumers, including Plaintiff and Class members.

          36.    Despite understanding the consequences of madequate data security, Wawa failed

to comply with PCI DSS requirements, FTC Guidelines and standard industry practices designed

to ensure the integnty of PII and PCD.

                WAWA'S FAILURE TO TIMELY DETECT AND WAR"'l OF THE
                     DA TA BREACH CAUSED ADDIITO~AL HARM


          37.    The FTC defines 1dent1ty theft as "a fraud committed or attempted using the



---         -   -------
14   FTC, Start With Security, supra note 12.
                                                12
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 13 of 47




identifying information of another person without authonty.'' 15 The FTC describes "1dentifymg

mformauon" as "any name or number that may be used, alone or m conjunction with any other

information, to identify a specific person.'' 16

        38.     Personal identifying information is a valuable commodity to identity thieves. As

the FTC recogmzes, once identity thieves have personal information, "they can dram your bank

account, run up your credit cards, open new utility accounts, or get medical treatment on your

health insurance.'' 17

        39.     Identity thieves can use personal information, such as that of Plaintiff and Class

members, which Wawa failed to keep secure, to perpetrate a variety of crimes that harm victims.

        40.     Compounding Wawa's failure to protect Customer Data, was the fact that 1t failed

to detect the breach for at least nme months and, thus, failed to timely inform affected customers

that their PCD and PII had been 1llegally exposed. A 2016 survey of 5,028 consumers found "[ t ]he

quicker a financial institution, credit card issuer, wireless carrier or other service provider is

notified that fraud has occurred on an account, the sooner these organizations can act to limit the

damage. Early notification can also help limit the liability of a victim in some cases, as well as

allow more time for law enforcement to catch the fraudsters m the act.'' 18

        41.     As a result of Wawa 's delay m detecting the Breach and notifying consumers of the




15
   17 C.F.R § 248.201 (2013).
16 Id
17
   Federal Trade Commission, Warning Signs of Identity Theft, available at:
https.//www.consumerftc.gov/art1cle!>/027 l-wammg-s1gns-1dent1ty-theft (last v1s1ted December
20, 2019).
18 Identity Fraud Hits Record High with 15.4 Millzon US. Victims m 2016, Up 16 Percent

Accordmg to New Javehn Strategy & Research Study, February 1, 2017, available at
https ://www.javelinstrategy.com/press-release/identity-fraud-hits-record-hi gh-154-million-us-
victims-2016-16-percent-according-new (last visited December 20, 2019}.
                                                   13
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 14 of 47




Data Breach, allowing Customer Data to be exposed and compromised for at least nine months,

the risk of fraud for Plaintiff and Class members has been driven even higher.

                   HAR'.\1 CAUSED BY THE DATA BREACH IS ONGOING

           42.   Javelin Strategy and Research reports that identity thieves have stolen $ I 12 billion

in the past six years. 19

           43.   Reimbursing a consumer for a financial loss due to fraud does not make that

individual whole again. On the contrary, identity theft victims must spend numerous hours and

their own money repairing the.impact to their credit. After conducting a study, the Department of

Justice's Bureau of Justice Statlstics ("BJS") found that identity theft victims "reported spendmg

an average of about 7 hours clearing up the issues" and resolvmg the consequences of fraud in

2014. 20

           44.   An independent financial services industry research study conducted for BillGuard

- a private enterprise that automates the consumer task of finding unauthorized transactions that

might otherwise go undetected -calculated the average per-consumer cost of all unauthorized

transactions at roughly US $2 I 5 per cardholder incurring these charges 21 , some portion of which

could go undetected and thus must be paid entirely out-of-pocket by consumer victims of account

or identity misuse.

           45.   There may be a time lag between when harm occurs versus when it is discovered,


19
   See https://www.javelinstrategy.com/coverage-area/2016-identity-fraud-fraud-hits-inflectiol!::
point (last visited December 20, 2019).
20
   Victims ofldentity Theft, 2014 (Sept 2015) available at:
pJ!p://www.bjs.gov/content/pub/pdf/vit 14.pdf (last visited December 20, 2019).
21
   Hadley Malcom, Consumers rack up $14.3 bzllzon in gray charges, research study
comm1sswnedfor B1/lguard by Aite Research, USA Today (July 25, 2013), available at:
htW ://www.u~atoday.com/story/moneylpersonalfinance/2013107125!consumers-unwanted-
charges-in-billions/2568645/ (last vISited December 20, 2019).
                                                   14
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 15 of 47




and also between when PII or PCD 1s stolen and when it is used. According to the C' .S. Government

Accountability Office ("GAO"), which conducted a study regarding data breaches:

        [L]aw enforcement officials told us that in some cases, stolen data may be held
for up to a year or more before being used to commit identity theft. Further, once stolen
data have been sold or posted on the Web, fraudulent use of that information may
continue for years. As a result, studies that attempt to measure the harm resulting from
data breaches cannot necessarily rule out all future harm. 22

       46.     Thus, Plaintiff and Class members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. Plaintiff and the Class are incurring

and will continue to incur such damages in addition to any fraudulent credit and debit card charges

incurred by them and the resulting loss of use of their credit and access to funds, regardless of

whether such charges are ultimately reimbursed by banks and credit card companies.

                 PLAINTIFF .AND THE CLASSES SUFFERED DAMAGES

       47.     The Customer Data belonging to Plaintiff and Class members is private and

sensitive in nature and was left inadequately protected by the Defendant. Defendant did not obtain

Plamtiffs or Class members' consent to disclose their Customer Data to any other person as

required by applicable law and industry standards.

       48.     The Data Breach was a direct and proximate result of Defendant's failure to

properly safeguard and protect Plamtiffs and Class members' Customer Data from unauthonzed

access, use, and disclosure, as required by various state and federal regulations, industry practices,

and the common law, including Defendant's failure to establish and implement appropriate

administrative, technical, and physical safeguards to ensure the security and confidentiality of

Plamttffs and Class members' Customer Data to protect against reasonably foreseeable threats to


22
  GAO, Report to Congressional Requesters, at 29 (June 2007), available at
http://www.gao.gov/new.items/d07737.pdf (last visited December 20, 2019).
                                                  15
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 16 of 47




the security or integrity of such information.

       49.     According to year end data breach statistics compiled by the Identity Theft

Resource Center, of the 1,244 breaches reported in 2018, 571 were attributed to businesses, making

them the most targeted group by data hackers. 23

       50.     Defendant was acutely aware of the dangers of data breaches and that customer

retail data was a particularly high value target. Defendant had the resources necessary to prevent

such a breach yet neglected to adequately invest in data security. Defendant designed and

implemented their policies and procedures regarding the security of Customer Data. These policies

and procedures failed to adhere to reasonable and best industry practices in safeguarding protected

PII and PCD.

       51.     Affected individuals face a real, concrete, and actual risk of harm and future identity

theft as the PCD and PII contained confidential biographical information. Had Defendant remedied

the deficiencies in its data security systems, adopted security measures recommended by experts

m the field, Defendant would have prevented the intrusion and, ultimately, the theft of PCD and

PU belonging to Wawa customers.

       52.     As a direct and proximate result of Defendant's wrongful actions and inaction,

Plaintiff and Class members have been placed at an imminent, immediate, and continuing

increased risk of harm from identity theft and identity fraud, requiring them to take the time which

they otherwise would have dedicated to other life demands such as work and family in an effort to

mitigate the actual and potential impact of the Data Breach on their lives including, inter alia, by

thetr financial mst1tut1ons, closmg or modifying financial accounts, closely rev1ewmg and


23
  https://www.idtheftcenter.org/wp-content/uploads/2019/02/ITRC 2018-End-of-Year-
Aftc;rmath FINAL V2 combinedWEB.pdf (last visited December 20, 2019)
                                                 16
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 17 of 47




monitoring their credit reports and accounts for unauthorized activity, placmg "freezes" and

"alerts" with credit reportmg agencies, contacting, and filing police reports. This time has been

lost forever and cannot be recaptured.

        53.     Notwithstanding the seriousness of the Data Breach, the Defendant have not offered

to provide Plaintiff nor Class members any meaningful assistance or compensation for the costs

and burdens-current and future- associated with the unauthorized exposure of their PU.

        54.     Other than providmg genenc advice on what to do when one's PII has been exposed

in a data breaches, and a free credit report, which is already available to every U.S. consumer,

Defendant frugally offered one year free credit momtoring with Experian's IdentltyWorks.

        55.     Defendant' meager credit monitoring offer places the onus on Plaintiff and Class

members, rather than Defendant, to investigate and protect themselves from Defendant' tortious

acts that resulted in the Data Breach.

        56.     Although credit monitoring can help detect fraud after it has already occurred, it

has very little value as a preventive measure. As noted by secunty expert Bnan Krebs, "although

[credit monitoring] services may alert you when someone opens or attempts to open a new line of

credit in your name, most will do little -· if anything - to block that activity. My take: If you 're

bemg offered free momtonng, it probably can't hurt to sign up, but you shouldn't expect the service

to stop identity thieves from ruining your credit. " 24

        57.     As a result of the Defendant' failures to prevent the Data Breach, Plaintiff and Class

members have suffered and will continue to suffer damages.           They have suffered, or are at

increased nsk of suffermg.


-    --·-------
24
 Krebs on Secunty, March 19, 2014, hnps://krebsonsecurity.com/2014/03/are-credit-
monitoring-services-worth-it/ (last visited on December 20, 2019)
                                                   17
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 18 of 47




             a. The compromise, publication, theft and/or unauthorized use of their PCD/PII;

             b. Out-of-pocket costs associated with the prevention, detection, recovery and

                remediation from identity theft or fraud;

             c. Lost opportunity costs and lost wages associated with effort expended and the loss

                of productivity from addressing and attemptmg to mitigate the actual and future

                consequences of the Data Breach, including but not limited to efforts spent

                researching how to prevent, detect, contest and recover from identity theft and

                fraud;

             d. The continued risk to their PCD/PII, which remams m the possession of the

                Defendant and is subject to further breaches so long as the Defendant fails to

                undertake appropriate measures to protect the PCD/PII in theIT possession; and

             e. Current and future costs in terms of time, effort and money that will be expended

                to prevent, detect, contest, remediate and repair the impact of the Data Breach for

                the remamder of Plamtiffs and Class members' lives.

       58.      Additionally, Defendant continues to hold the PCD/PII of its customers.

Particularly, because Defendant has demonstrated an inability to prevent a breach or stop it from

continuing even after being detected, Plaintiff and Class members have an undeniable interest in

ensuring that their PCD/PII is secure, remains secure, and is not subject to further theft.

       59.      Defendant disregarded the nghts of Plaintiff and Class members by intentionally,

willfully, recklessly, or negligently failing to take and implement adequate and reasonable

measures to ensure that theIT PCD/PII was safeguarded; failing to take available steps to prevent

an unauthonzed disclosure of data; and failmg to follow applicable, required and appropriate

protocols, pohcies and procedures regarding the encryption of data, even for internal use. As the

                                                 18
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 19 of 47




result, the PCD/PII of Plaintiff and Class members was compromised through disclosure to an

unknown and unauthorized third party. Plaintiff and Class members have a continuing interest in

ensuring that their information is and remains safe. In addition to damages, Plaintiff and Class

members are entitled to injunctive and other equitable relief.



                              CLASS ACTION ALLEGATIONS

       60.     Plaintiff brings this suit as a class action on behalf of herself and on behalf of all

others similarly situated pursuant to Rule 23(b)(2), (b)(3) and (c)(4) of the Federal Rules of Civil

Procedure. Plaintiff seeks certification of a Nationwide Class and Florida Subclass defined as

follows:

       All persons residing in the L'nited States who used a payment card at Wawa for
       purchases during the period of the Data Breach (the "Nationwide Class").

       All persons residing in the state of Florida who used a payment card at Wawa for
       purchases during the period of the Data Breach (the "Florida Subclass").


       61.     Excluded from the Class and Subclass are the officers, directors, and legal

representatives of Defendant, and the judges and court personnel in this case and any members of

their immediate families.

       62.     Numcros1ty. Fed. R. Civ. P. 23(a)(l ). The Class members are so numerous that

joinder of all Members is impractical. While the exact number of Class members is unknown to

Plaintiff at this time, the Data Breach affected 850 locations and at least tens of thousands ofWawa

customers. The exact number is generally ascertainable by appropriate discovery as Defendant has

knowledge of the customers whose PCD/PII was breached.

       63.     Commonality. Fed. R. Civ. P. 23(a)(2) and (6)(3). There arc questions of law and


                                                19
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 20 of 47




fact common to the Class, which predominate over any questions affecting only individual Class

members. These common questions of law and fact include, without limitation:

          a. Whether and to what extent Defendant had a duty to protect the PCD/PII of Class

               members;

          b. Whether Defendant was negligent in collecting and stormg Plamtiffs and Class

               members' PCD/PII;

          c. Whether Defendant took reasonable steps and measures to safeguard Plaintiffs and

               Class members' PCD/PII;

          d. Whether Defendant failed to adequately safeguard the PCD/PII of Class members;

          e. Whether Defendant breached its duty to exercise reasonable care in handlmg

               Plaintiffs and Class members' PCD/PII;

          f.   Whether Defendant failed to implement and maintain reasonable security

               procedures and practices appropriate to the nature and scope of the information

               compromised in the Data Breach;

          g. Whether implied contracts existed between Wawa, on the one hand, and Plamtiff

               and Class members on the other;

          h. Whether Defendant had respective duties not to use the PCD/PII of Class members

               for non-business purposes;

          1.   Whether Defendant engaged m unfair, unlawful, or deceptive practices by failing

               to safeguard the PCD/PII of Class members;

          j.   Whether Class members arc entitled to actual, damages, statutory damages, and/or

               punitive damages as a result of Defendant's wrongful conduct;

          k. Whether Plaintiff and Class members arc entitled to rest1tut10n as a result of

                                                 20
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 21 of 47




                  Defendant' wrongful conduct; and,

             1.   Whether Class members are entitled to injunctive relief to redress the imminent and

                  currently ongoing harm faced as a result of the Data Breach.

       64.        Typicalin'.. Fed. R. Civ. P. 23(a)(3). Plamt1ffs claims arc typical of those of other

Class members because Plamtiffs PCD/PII, hke that of every other Class member, was disclosed

by Defendant. Plaintiffs claims are typical of those of the other Class members because, mter aha,

all Members of the Class were injured through the common misconduct of Defendant. Plaintiff is

advancing the same claims and legal theories on behalf of herself and all other Class members,

and there arc no defenses that are unique to Plaintiff. Plaintiffs claims and those of Class members

arise from the same operative facts and are based on the same legal theories.

       65.        Policies Generally Applicable to the Class. This class action 1s also appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Class, thereby reqmring the Gourt' s imposition of uniform rehef to ensure compatible standards

of conduct toward the Class members, and making final injunctive relief appropriate with respect

to the Class as a whole. Defendant's policies challenged herein apply to and affect Class members

uniformly and Plaintiffs challenge of these pohcies hinges on Defendant's conduct with respect

to the Class as a whole, not on facts or law applicable only to Plaintiff.

       66.        Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the Class in that she has no disabling conflicts of

interest that would be antagonistic to those of the other Members of the Class. Plaintiff seeks no

relief that is antagonistic or adverse to the Member~ of the Class and the infringement of the rights

and the damages she has suffered arc typical of other Class members. Plaintiff has retained counsel




                                                   21
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 22 of 47




experienced in complex consumer class action litigation, and Plaintiff intends to prosecute this

action vigorously.

       67.     Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). The class litigation is an

appropriate method for fair and efficient adjudication of the claims involved. Class action

treatment is superior to all other available methods for the falf and efficient adjudication of the

controversy alleged herein; it will permit a large number of Class members to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, and expense that hundreds of individual actions would require.

Class action treatment will permit the adjudication of relatively modest claims by certain Class

members, who could not individually afford to litigate a complex claim against large corporations,

like Defendant. Further, even for those Class members who could afford to litigate such a claim,

it would still be economically impractical and impose a burden on the courts.

       68.     The nature of this act10n and the nature of laws available to Plaintiff and the Class

make the use of the class action device a particularly efficient and appropriate procedure to afford

rehefto Plaintiff and the Class for the wrongs alleged because Defendant would necessarily gain

an unconscionable advantage since 1t would be able to exploit and overwhelm the limited resources

of each individual Class Member with superior financial and legal resources; the costs of

individual suits could unreasonably consume the amounts that would be recovered; proof of a

common course of conduct to which Plaintiff was exposed is representative of that experienced by

the Class and will establish the right of each Class Member to recover on the cause of action

alleged; and individual actions would create a risk of inconsistent results and would be unnecessary

and duplicauve of this litigation.




                                                22
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 23 of 47




        69.     The litigation of the claims brought herein is manageable. Defendant's uniform

conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

members demonstrates that there would be no significant manageability problems with prosecuting

this lawsuit as a class action.

        70.     Adequate notice can be given to Class members directly usmg information

maintained in Defendant's records.

        71.     Defendant has acted or refused to act on grounds generally applicable to the Class

and, accordmgly, final injunctive or corresponding declaratory relief with regard to the Class

members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

        72.     Unless a Class-wide injunction is issued, Defendant may contmue in its failure to

properly secure the PCD/PII of Class members, Defendant may continue to refuse to provide

proper notification to Class T?embers regarding the Data Breach, and Defendant may contmue to

act unlawfully as set forth in this Complaint.

        73.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties' mterests therein. Such particular issues

include, but are not limited to:


                a.      Whether Defendant owed a legal duty to Plaintiff and the Class to exercise

                        due care in collecting, storing, usmg, and safeguarding their PCD/PII;

                b.      Whether Defendant breached a legal duty to Plaintiff and the Class to

                        exercise due care in collecting, stormg, using, and safcguardmg their

                        PCD/PJI;




                                                 23
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 24 of 47




                 c.       Whether Defendant failed to comply with Its own policies and applicable

                          laws, regulations, and industry standards relating to data security;

                 d.       Whether an implied contract existed between Defendant and the Class and

                          the terms of that implied contract;

                 e.       Whether Wawa breached the implied contract;

                 f.       Whether Defendant failed to implement and maintain reasonable security

                          procedures and practices appropriate to the nature and scope of the

                          information compromised in the Data Breach;

                 g.       Whether Defendant engaged in unfair, unlawful, or deceptive practices by

                          failing to safeguard the PCD/PII of Class members; and,

                 h.       Whether Class members are entitled to actual damages, statutory damages,

                          lllJUnctive relief, and/or punitive damages as a result of Defendant's

                          wrongful conduct.


                                    FIRST CAUSE OF ACTION
                                             Negligence
                      (On Behalf of the Nationwide Class and Florida Subclass)

           74.   Plaintiff restates and realleges paragraphs I through 73 above as if fully set forth

herein.

           75.   As a condition of uulizing Wawa 's services customers were obligated to provide

Defendant with certain PCD/PII, including their names, addresses, credit card numbers, credit card

expiration dates and CVV.

           76.   Plaintiff and the Class members entrusted their PCD/PII to Defendant on the

premise and with the understandmg that Defendant would safeguard their information, use their

PCD/PII for business purposes only, and/or not disclose their PCD/PII to unauthorized third

parties.

                                                    24
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 25 of 47




        77.     Defendant has full knowledge of the sensitivity of the PCD/PII and the types of

harm that Plaintiff and Class members could and would suffer if the PCD/PII were wrongfully

disclosed.

        78.     Defendant knew or reasonably should have known that the failure to exercise due

care in the collecting, storing, and using of their customers' PCD/PII involved an unreasonable

risk of harm to Plaintiff and Class members, even if the harm occurred through the criminal acts

of a third party.

        79.     Defendant had a duty to exercise reasonable care in safeguarding, securmg, and

protecting such informat10n from being compromised, lost, stolen, misused, and/or disclosed to

unauthorized parties. This duty includes, among other things, designmg, maintaining, and testing

Defendant's security protocols to ensure that Plaintiff and Class members' information m

Defendant's possession was ·adequately secured and protected, and that employees tasked with

maintaining such information were adequately trained on security measures regarding the security

of customers' personal and medical information.

        80.     Defendant also had a duty to have procedures in place to detect and prevent the

improper access and misuse of Plamtiff sand Class members' PCD/PII.

        81.     A breach of se.curity, unauthorized access, and resulting injury to Plaintiff and the

Class members was reasonably foreseeable, particularly in light of Defendant's inadequate

information security practices.

        82.     Plamtiff and the Class members were the foreseeable and probable victims of any

madequate security practices and procedures. Defendant knew of should have known of the

inherent risks in collecting and storing the PCD/PII of Plamtiff and the Class, the critical

importance of providing adequate security of that PCD/PII, and that it had inadequate employee

                                                 25
         Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 26 of 47




training and education and IT security protocols in place to secure the PCD/PII of Plaintiff and the

Class.

          83.   Defendant's own conduct created a foreseeable risk of harm to Plaintiff and Class

members. Defendant's misconduct included, but was not limited to, its failure to take the steps and

opportunities to prevent the Data Breach as set forth herein. Defendant's misconduct also included

its decisions not to comply with industry standards for the safekeeping of the PCD/PII of Plaintiff

and Class members.

          84.   Plaintiff and the Class members had no ability to protect their PCD/PII that was in

Defendant's possession.

          85.   Defendant was ma position to protect against the harm suffered by Plaintiff and

Class members as a result of the Data Breach.

          86.   Defendant had a duty to employ proper procedures to prevent the unauthorized

dissemination of the PCD/PII of Plaintiff and Class members.

          87.   Defendant ha& admitted that the PCD/PII of Plaintiff and Class members was

wrongfully disclosed to unauthorized third persons as a result of the Data Breach.

          88.   Defendant, thrpugh their actions and/or omissions, unlawfully breached its duties

to Plaintiff and Class members by failing to implement industry protocols and exercise reasonable

care in protecting and safeguarding the PCD/PII of Plaintiff and Class members during the time

the PCD/PII was within Defendant's possession or control.

          89.   Defendant improperly and inadequately safeguarded the PCD/PII of Plamt1ff and

Class members in deviation of standard industry rules, regulations, and practices at the time of the

Data Breach.

          90.   Defendant failed to heed industry warnings and alerts to provide adequate

                                                26
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 27 of 47




safeguards to protect customers' PCD/PII in the face of increased risk of theft.

       91.      Defendant, through its actions and/or omissions, unlawfully breached its duty to

Plamtiff and Class members by failing to have appropriate procedures in place to detect and

prevent dissemination of their customers' PCD/PII.

          92.   Defendant, through its actions and/or omissions, unlawfully breached its duty to

adequately and timely disclose to Plaintiff and Class members the existence and scope of the Data

Breach.

       93.      But for Defendant's wrongful and negligent breach of duties owed to Plaintiff and

Class members, the PCD/PII of Plaintiff and Class members would not have been compromised.

       94       There is a close causal connection between Defendant's failure to implement

security measures to protect the PCD/PII of current and former customers, and the harm suffered

or risk of imminent harm suffered by Plamtiff and the Class. Plamtlffs and Class members'

PCD/PII was stolen and accessed as the proximate result of Defendant's failure to exercise

reasonable care in safeguarding such PCD/PII by adopting, implementing, and maintaining

appropriate security measures.and encryption.

       95.      As a direct and proximate result of Defendant's negligence, Plaintiff and Class

members have suffered and will suffer injury, includmg but not limited to: (i) actual identity theft;

(ii) the loss of the opportunity how their PCD/PII is used; (iii) the compromise, publication, and/or

theft of their PCD/PII; (iv) out-of-pocket expenses associated with the prevention, detection, and

recovery from identity theft and/or unauthorized use of their PCD/PII; (v) lost opportunity costs

associated with effort expended and the loss of productivity addressing and attempting to mitigate

the actual and future consequences of the Data Breach, mcludmg but not limited to cfforts spent

researching how to prevent, detect, contest, and recover from identity theft; (vi) costs associated

                                                 27
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 28 of 47




with placing freezes on credit reports; (vii) the continued nsk to their PCD/PII, which remain in

Defendant's possession and is subject to further unauthorized disclosures so long as Defendant

fails to undertake appropriate and adequate measures to protect the PCD/PII of customers in their

continued possession; (viii) future costs in terms oft1me, effort, and money that will be expended

to prevent, detect, contest, and repair the impact of the PCD/PII compromised as a result of the

Data Breach for the remainder of the lives of Plaintiff and Class members; and (ix) the diminished

value of Defendant's goods and services they received.

          96.    As a direct and proximate result of Defendant's negligence, Plaintiff and Class

members have suffered and will continue to suffer other forms of injury and/or harm, including,

but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-

economic losses.

                                SECOND CAL'SE OF ACTION
                                       Invasion of Privacy
                    (On Behalf of the Nationwide Class and Florida Subclass)


          97.    Plaintiff restates and realleges paragraphs 1 through 73 above as if fully set forth

herein.

          98.    Plaintiff and Class members had a legitimate expectation of privacy to thelf

PCD/PII and were entitled to the protection of this information against disclosure to unauthorized

third parties.

          99.    Defendant owed a duty to Wawa customers, including Plamtiffand Class members,

to keep their PCD/PII confidential.

          100.   Defendant failed to protect and released to unknown and unauthorized third parties

data contaming the PCD/PII of Plaintiff and Class members.


                                                  28
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 29 of 47




        101.    Defendant allowed unauthorized and unknown third parties access to and

examination of the PCD/PII of Plaintiff and Class members, by way of Defendant's failure to

protect the PCD/PII in its databases.

        I 02.   The unauthorized release to, custody of, and examination by unauthorized third

parties of the PCD/PII of Plaintiff and Class members is highly offensive to a reasonable person.

        I 03.   The intrusion was into a place or thing, which was private and is entitled to be

private. Plaintiff and Class members disclosed their PCD/PII to Defendant as part of their use of

Defendant's services, but privately with an mtention that the PCD/PII would be kept confidential

and would be protected from unauthorized disclosure. Plaintiff and Class members were

reasonable in theu belief that such mformation would be kept private and would not be disclosed

without their authorization.

        I 04.   The Data Breach at the hands of Defendant constitutes an intentional interference

with Plaintiff and Class members' mterest in solitude or seclusion, either as to theu persons or as

to their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.

        105.    Defendant acted with a knowing state of mmd when it permitted the Data Breach

because it was with actual knowledge that its information security practices were inadequate and

insufficient.

        I 06.   As a proximate result of the above acts and omissions of Defendant, the PCD/PII

of Plaintiff and Class members was disclosed to third parties without authorization, causing

Plaintiff and Class members to suffer damages.

        107.    Unless and until enjomed, and restrained by order of this Court, Defendant's

wrongful conduct will continue to cause great and irreparable mjury to Plaintiff and Class members

in that the PCD/PII maintamed by Defendant can be viewed, distributed, and used by unauthonzed

                                                 29
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 30 of 47




persons. Plaintiff and Class members have no adequate remedy at law for the injuries in that a

judgment for monetary damages will not end the invasion of privacy for Plaintiff and the Class.




                                  THIRD CAUSE OF ACTION
                                    Breach of Implied Contract
                     (On Behalf of the ~ationwide Class and Florida Subclass)

          I 08.   Plaintiff restates and realleges paragraphs I through 73 above as if fully set forth

herein.

          109.    Plaintiff and Class members were required to provide their PCD/PII, including their

names, addresses, credit car1 numbers, expirations dates and security codes to Defendant as a

condition of purchasmg products through Defendant's website.

          110.    Plaintiff and Class members paid money to Wawa in exchange for goods and

services, as well as Defendan~·s promises to protect their PCD/PII from unauthorized disclosure.

          111.    In its written privacy policy, Defendant promised Plaintiff and Class members that

it would only disclose PCD/PII under certain circumstances, none of which relate to the Data

Breach.

          112.    Implicit in the agreement between the Defendant and its customers, including

Plaintiff and Class members, was Defendant's obligation to use Customer Data for business

purposes only, take reasonable steps to secure and safeguard Customer Data, and not make

unauthorized disclosures of such data to unauthorized third parties.

          113.    Further, implicit in the agreement, Defendant was obligated to provide Plaintiff and

Class members with prompt ~nd sufficient notice of any and all unauthorized access and/or theft

of their protected PCD/PII.

          114.    Without such implied contracts, Plamtiff and Class members would not have

                                                   30
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 31 of 47




provided their PCD/PII to Defendant.

        115.   Defendant had an implied duty to reasonably safeguard and protect the PCD/PII of

Plaintiff and Class members from unauthonzed disclosure or uses.

        116.   Additionally, ·Defendant implicitly promised to retain this PCD/PII only under

condit10ns that kept such information secure and confidential.

        117.   Plaintiff and Class members fully performed their obligations under the implied

contract with Defendant; however, Defendant did not.

        118.   Defendant breached the implied contracts with Plaintiff and Class members by

failing to reasonably safeguard and protect Plaintiff and Class members' PCD/PII, which was

compromised as a result of the Data Breach.

        119.   Defendant further breached the implied contracts with Plaintiff and Class members

by otherwise failing to safeguard Plaintiffs and Class members' PCD/PII.

        120.   Defendant's failures to meet these promises constitute breaches of the implied

contracts.

        121.   Because Defendant allowed unauthorized access to Plamtiff s and Class members'

PCD/PII and failed to safeguard the PCD/PII, Defendant breached its contracts with Plaintiff and

Class members.

        122.   A meeting of the minds occurred, as Plaintiff and Class members agreed, inter al,a,

to provide accurate and complete PCD/PII and to pay Defendant in exchange for Defendant's

agreement to, inter aha, protect their PCD/PII.

        123.   Defendant breached its contracts by not meetmg the minimum level of protection

of Plamuffs and Class members' protected PCD/PII

        124.   Furthermore, the failure to meet their confidentJahty and pnvacy obligations

                                                  31
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 32 of 47




resulted in Defendant providing goods and services to Plamtiff and Class members that were of a

diminished value.

        125.     As a direct and proximate result of Defendant's breach of its implied contracts with

Plainhff and Class members, Plaintiff and Class members have suffered and will suffer injury,

including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity how their

PCD/PII is used; (iii) the compromise, publication, and/or theft of their PCD/PII; (iv) out-of-pocket

expenses associated with the prevention, detect10n, and recovery from identity theftand/or

unauthorized use of their PCD/PII; (v) lost opportunity costs associated with effort expended and

the loss of productivity addressing and attemptmg to mitigate the actual and future consequences

of the Data Breach, including but not limited to efforts spent researching how to prevent, detect,

contest, and recover from identity theft; (vi) costs associated with placing freezes on credit reports;

(vii) the continued risk to their PCD/PII, which remain in Defendant's possession and 1s subJect to

further unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

measures to protect the PCD/PII of customers in their continued possession; (viii) future costs in

terms of time, effort, and money that will be expended to prevent, detect, contest, and repair the

impact of the PCDIPII compromised as a result of the Data Breach for the remainder of the lives

of Plaintiff and Class members; and (ix) the diminished value of Defendant's goods and services

they received.

        126.     As a direct and proximate result of Defendant's breach of its implied contracts with

Plaintiff and Class members, Plaintiff and Class members have suffered and will continue to suffer

other forms of injury and/or harm, mcludmg, but not limited to, anxiety, emotional distress, loss

of pnvacy, and other economic and non-economic losses.




                                                  32
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 33 of 47




                                 FOURTH CAUSE OF ACTION
                                        Negligence Per Se
                     (On Behalf of the Nationwide Class and Florida Subclass)


          I 27.   Plaintiff restates and realleges paragraphs I through 73 above as if fully set forth

herein.

          128.    Section 5 of the FTC Act proh1b1ts "unfair. . practices m or affectmg commerce,"

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendant, of failing to use reasonable measures to protect PCD/PII. The FTC publicauons and

orders described above also form part of the basis of Defendant's duty in this regard.

          129.    Defendant violated Section 5 of the FTC Act by fa1lmg to use reasonable measures

to protect PCD/PII and not complying with applicable industry standards. Defendant's conduct

was particularly unreasonable given the nature and amount of PCD/PII it obtained and stored, and

the foreseeable consequences of a Data Breach for companies of Defendant's magnitude,

including, specifically, the immense damages that would result to Plaintiff and Class members.

          130.    Defendant's violations of Section 5 of the FTC Act constitute negligence per se.

          I 31.   Plaintiff and Class members are within the class of persons that the FTC Act was

intended to protect.

          132.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures and av01d unfair and

deceptive practices, caused the same harm as that suffered by Plaintiff and the Class members.

          133.    As a direct and proximate result of Defendant's negligence per se, Plaintiff and

Class members have suffered and will suffer injury, including but not limited to: (i) actual identity



                                                   33
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 34 of 47




theft; (ii) the loss of the opportunity how their PCD/PII is used; (iii) the compromise, publication,

and/or theft of their PCD/PII; (iv) out-of-pocket expenses associated with the prevention,

detection, and recovery from identity theft and/or unauthorized use of their PCD/PII; (v) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but not

limited to efforts spent researching how to prevent, detect, contest, and recover from identity theft;

(vi) costs associated with placing freezes on credit reports; (vii) the continued risk to their PCD/PII,

which remain in Defendant's possession and is subject to further unauthorized disclosures so long

as Defendant fail to undertake appropnate and adequate measures to protect the PCDIPII of

customers in their continued possession; (viii) future costs in terms of time, effort, and money that

will be expended to prevent, detect, contest, and repair the impact of the PCD/PII compromised as

a result of the Data Breach for the remainder of the lives of Plaintiff and Class members; and (ix)

the diminished value of Defendant's goods and services they received.


                                 FIFTH CAL'SE OF ACTIO~
                                   Breach of Fiduciary Duty
                   (On Behalf of the Nationwide Class and Florida Subclass)

          134.   Plamtiff restates and reallcges paragraphs 1 through 73 above as if fully set forth

herein.

          135.   In light of the special relationship between Defendant and its customers, whereby

Defendant became guarantors of Plamtiffs and Class members' highly sensitive, confidential,

personal, financial information, and other PCD/PII, Defendant was a fiduciary, created by its

undertaking and guarantorship of the PCD/PII, to act primarily for the benefit of their customers,

mcludmg Plaintiff and Class members, for: I) the safeguarding of Plamtiff and Class members'


                                                  34
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 35 of 47




PCD/PII; 2) timely detect a breach and notify Plaintiff and Class members' of a data breach; and

3) maintain complete and accurate records of what and where Defendant's customers' information

was and is stored.

        136.    Defendant had a fiduciary duty to act for the benefit of Plaintiff and Class members

upon matters within the scope of its customer relationship, in particular to keep secure the PCD/PII

of its customers.

        137.    Defendant breached its fiduciary duties to Plamtiff and Class members by failing

to diligently investigate the Data Breach to determine the number of Members affected in a

reasonable and practicable period of time.

        138.    Defendant breached its fiduciary duties to Plaintiff and Class members by fa1lmg

to protect the databases containing Plamt1ffs and Class members' PCD/PII.

        139.    Defendant breached its fiduciary duties to Plamtiff and Class members by failing

to timely detect the breach and notify and/or warn Plaintiff and Class members of the Data Breach.

        140.    Defendant breached its fiduciary duties to Plaintiff and Class members by otherwise

failing to safeguard Plamtlffs and Class members' PCD/PII.

        141.    As a direct and proximate result of Defendant's breaches of its fiduciary duties,

Plaintiff and Class members have suffered and will suffer injury, including but not limited to: (i)

actual identity theft; (ii) the loss of the opportunity how their PCD/PII is used; (iii) the compromise,

publication, and/or theft of their PCD/PII; (iv) out-of-pocket expenses associated with the

prevention, detection, and recovery from identity theft and/or unauthorized use of their PCD/PII;

(v) lost opportunity costs associated with effort expended and the loss of productivity addressing

and attempting to mitigate the actual and future consequences of the Data Breach, including but

not limited to efforts spent researching how to prevent, detect, contest, and recover from identity

                                                  35
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 36 of 47




theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk to theIT

PCD/PII, which remain in Defendant's possession and is subject to further unauthorized

disclosures so long as Defendant fails to undertake appropnate and adequate measures to protect

the PCD/PII of customers in its continued possession; (viii) future costs in terms of time, effort,

and money that will be expended to prevent, detect, contest, and repaIT the impact of the PCD/PII

compromised as a result of the Data Breach for the remainder of the lives of Plaintiff and Class

members; and (ix) the diminished value of Defendant's goods and services they received.

          142.   As a direct and proximate result of Defendant's breaches of its fiduciary duties,

Plaintiff and Class members have suffered and will continue to suffer other forms of injury and/or

harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic

and non-economic losses.


                                  SIXTH CAUSE OF ACTION
                                      Breach of Confidence
                    (On Behalf of the ~ationwide Class and Florida Subclass)

          143.   Plaintiff restates and realleges paragraphs I through 73 above as if fully set forth

herein.

          144.   At all times during Plamuffs and Class members' interactions with Defendant,

Defendant was fully aware of the confidential and sensitlve nature of Plamtiff s and Class

members' PCD/PII that Plainti ff and Class members provided to Defendant.

          145.   As alleged herein and above, Defendant's relationship with Plamtiff and Class

members was governed by terms and expectations that Plamtlffs and Class members' PCD/PII

would be collected, stored,· and protected in confidence, and would not be disclosed to

unauthorized thITd parties.


                                                  36
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 37 of 47




       146.    Plaintiff and Class members provided their PCD/PII to Defendant with the explicit

and implicit understandings that Defendant would protect and not permit PCD/PII to be

disseminated to any unauthorized parties.

       147.    Plaintiff and Class members also provided their PCD/PII to Defendant with the

explicit and implicit understandings that Defendant would take precautions to protect that PCD/PII

from unauthorized disclosure, such as following basic principles of information security practices.

       148.    Defendant voluntanly received in confidence Plaintiffs and Class members'

PCD/PII with the understanding that the PCD/PII would not be disclosed or disseminated to the

pubhc or any unauthorized third parties.

       149.    Due to Defendant's failure to prevent, detect, or avoid the Data Breach from

occurring by, inter alra, following industry standard information security practices to secure

Plamtiffs and Class members' PCD/PII, Plamtiffs and Class members' PCD/PII was disclosed

and m1sappropnated to unauthonzed third parties beyond Plamt1ffs and Class members'

confidence, and without their ~xpress permission.

       150.    As a direct and proximate cause of Defendant's actions and/or omissions, Plaintiff

and Class members have suffered damages.

       151.    But for Defendant's disclosure of Plamtiffs and Class members' PCD/PII in

v10lation of the parties' understandmg of confidence, their protected PCDIPII would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. Defendant's Data

Breach was the direct and legal cause of the theft of Plamtiff s and Class members' protected

PCD/PII, as well as the resultlhg damages.

       152.    The injury and harm Plaintiff and Class members suffered was the reasonably

foreseeable result of Defendant's unauthorized disclosure of Plaintiff's and Class members'

                                                37
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 38 of 47




PCD/PII.

        153.   As a direct and proximate result of Defendant's breaches of confidence, Plamtiff

and Class members have suffered and will suffer injury, including but not limited to: (i) actual

identity theft; (ii) the loss of the opportumty how their PCD/PII is used; (iii) the compromise,

publication, and/or theft of their PCD/PII; (iv) out-of-pocket expenses associated with the

prevention, detection, and recovery from identity thcftand/or unauthorized use of their PCD/PII;

(v) lost opportunity costs associated with effort expended and the loss of productivity addressing

and attempting to mitigate the actual and future consequences of the Data Breach, including but

not limited to efforts spent researching how to prevent, detect, contest, and recover from identity

theft; (vi) costs associated with placing freezes on credit reports; (vii) the contmued risk to their

PCD/PII, which remain in Defendant's possession and 1s subJect to further unauthonzed

disclosures so long as Defendant fail to undertake appropriate and adequate measures to protect

the PCD/PII of customers in their continued possession, (viii) future costs in terms of time, effort,

and money that will be expended to prevent, detect, contest, and repair the impact of the PCD/PII

compromised as a result of the Data Breach for the remainder of the lives of Plaintiff and Class

members; and (1x) the dimmished value of Defendant's goods and services they received.

        154.   As a direct and proximate result of Defendant's breaches of confidence, Plaintiff

and Class members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.




                                                 38
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 39 of 47




                          SEVENTH CAUSE OF ACTION
                           VIOLATION OF FLORIDA'S
                  DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                               Fla. Stat.§ 501 et seq.
                         (On Behalf of the Florida Subclass)

        155.   Plaintiff restates and reallegcs 1 through 73 above as if fully set forth herein.

        156.   Plaintiff and the Class Members arc "consumers." Fla. Stat. § 501.203(7).

        157.   Plaintiff and Class Members purchased "things of value" in the form of their goods

and services acquired from Defendant. These purchases were made for personal, family, or

household purposes. Fla. Stat. § 501.203(9).

        158.   Defendant engaged in the conduct alleged in this Complaint by advertising and

entering into transactions intended to result, and which did result, m the sale of goods or services,

to consumers, including Plaintiff and the Class Members. Fla. Stat. § 501.203(8).

        159.   Defendant engaged in, and its acts and omissions affected trade and commerce.

Defendant's acts, practices, and omissions were done m the course of Defendant's business of

advertising, marketing, offenng to sell, and selling and/or renting goods and services throughout

Florida and the United States. Fla. Stat.§ 501.203(8).

        160.   Defendant, operating in Florida, engaged in deceptive, unfair, and unlawful trade

acts or practices m the conduct of trade or commerce, in violation of Fla. Stat. § 501.204( 1),

including but not limited to the following:

       a.      Representing that they mamtained, but in fact failed to maintain adequate computer

systems and data security practices to safeguard Customer Data;

       b.      representing tliat the1r data security practices were adequate, but in fact failed to

disclose that thc1r computer systems and data sccunty practices were madcquate to safeguard

Customer Data from theft;

                                                 39
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 40 of 47




       c.       failure to timely and accurately disclose the Data Breach to Plaintiff and the Class

Members;

        161.    This conduct 1s considered an unfair method of competition, and constitutes unfair

and unconscionable acts and practices. Fla. Stat. § 501.204( I).

        162.    As a dITect and proximate result of Defendant's v10lat1on of Florida's Deceptive

and Unfair Trade Practices Act ("FDUTPA"), Plaintiff and the Class Members suffered actual

damages by paying a premmm for Defendant's goods and services with the understandmg that at

least part of the premium would be applied toward sufficient and adequate information security

practices that comply with industry standards, when in fact no portion of that premium was applied

toward sufficient and adequate information security practices. Fla. Stat. § 501.211 (2).

        163.    Also. as a direct result of Defendants' knowmg v10lation of FDl.JTPA, Plamtiff and

Class Members are not only entitled to actual damages, but also declaratory judgment that

Defendant's actions and practices alleged herein violate FDUTPA, and injunctive relief, including,

but not limited to:

            a. Ordering that Defendant engage third-party security auditors/penetration testers as

                well as internal security personnel to conduct testing, mcluding simulated attacks,

                penetration tests, and audits on Defendant's systems on a periodic basis, and

                ordering Defendant to promptly correct any problems or issues detected by such

                third-party security auditors;

            b. Ordering that Defendant engage third-party security auditors and internal personnel

                to run automated secunty monitoring;

            c. Ordering that Defendant audit, test, and train theIT security personnel regardmg any

                new or modified procedures,

                                                 40
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 41 of 47




           d. Ordering that Defendant segment PII by, among other things, creating firewalls and

                access controls so that if one area of Defendant system is compromised, hackers

                cannot gain access to other portions of Defendant's systems;

           e. Ordering that Defendant purge, delete, and destroy in a reasonable secure manner

                PII not necessary for its provisions of services;

           f.   Ordering that Defendant conduct regular database scanning and securing checks;

                and

           g. Ordering that Defendant routinely and continually conduct internal training and

                education to inform internal security personnel how to identify and contain a breach

                when it occurs and what to do in response to a breach. Fla. Stat. § 501.211 ( 1).

        164.    Plaintiff brmgs this acuon on behalf of herself and Members of the Florida Sub

Class for the relief requested above and for the public benefit m order to promote the pubhc

interests in the provision of truthful, fair mformation to allow consumers to make informed

purchasing decisions and to protect Plaintiff and the Class Members and the public from

Defendant's unfau methods of compet11Ion and unfau, deceptive, fraudulent, unconscionable, and

unlawful practices Defendant's wrongful conduct as alleged in this Complaint has had widespread

impact on the public at large.

        165.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and the

Florida Sub Class Members that they could not reasonably avoid. This substantial injury

outweighed any benefits to consumers or to competition.

        166.    Defendant knew or should have known that its data secunty practices were

inadequate to safeguard the Florida Sub Class Members' PCD/PII, and that the nsk of a data

                                                  41
          Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 42 of 47




disclosure or theft was high.

          167.   Defendant's actions and inactions in engaging in the unfair practices and deceptive

acts described herein were negligent, knowmg and willful, and/or wanton and reckless.

          168.   Plaintiff and the Florida Sub Class Members seek relief under the Florida Deceptive

and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq., including, but not limited to,

damages, injunctive rehef, and attorneys' fees and costs, and any other just and proper rehef.


                              EIGHTH CAL'SE OF ACTIO:S
     Violation of Pennsylvania's Unfair Trade Practices and Consumer Protection Law
                            (On Behalf of the .'.'lationwide Class)


          169.   Plaintiff restates and realleges paragraphs 1 through 73 above as if fully set forth

herein.

          170.   Plaintiff and the Class Members are "consumers." 73 Pa. S.A. § 201-1.

          171.   Plaintiff and Class Members purchased things of value from Defendant and through

its Website. These purchases were made primarily for personal, family, or household purposes. 73

Pa. S.A. § 201-9.2.

          172.   Defendant engaged m the conduct alleged in this Complaint by advertising and

entering into transactions intended to result, and which did result, in the sale of goods or services,

to consumers, including Plaintiff and the Class Members.

          173.   Defendant engaged m, and its acts and omiss10ns affected trade and commerce.

Defendant's acts, practices, a?d omissions were done in the course of Defendant's busmess of

advertising, marketing, offering to sell, and selling and/or renting goods and services throughout

Flonda and the Umted States.




                                                  42
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 43 of 47




       174.    Defendant, engaged in deceptive conduct creating a likelihood of confusion or

misunderstanding, in violation of 73 Pa. S.A. § 201-3, by:

           a. representing (through advertisements and other publicat10n) that 1t maintamed, but

               in fact failed to mamtain adequate computer systems and data secunty practices to

               safeguard PCD/PII;

           b. representing (tµrough advertisements and other publication) that their data security

               practices were adequate, but in fact failed to disclose that their computer systems

               and data secunty practices were inadequate to safeguard PCD/PII from theft ;

           c. failure to timely detect and thus timely disclose the Data Disclosure to Plaintiff

               and the Class Members;

           d. continued acceptance of credit and debit card payments and storage of other

               PCD/PII after Defendant knew or should have known of the Data Disclosure and

               before it allegedly remediated the Data Disclosure;

       175.    This conduct is considered unfair methods of competition, and constitute unfair and

deceptive acts and practices. 73 Pa S.A. § 201-2( 4 ).

       176.    As a direct and proximate result of Defendant's violation of Pennsylvama 's Unfair

Trade Practices and Consumer Protection Law (UTPCPL), Plaintiff and the Class Members

suffered actual damages by paymg a premium for Defendant's goods and services with the

understanding that at least part of the premium would be applied toward sufficient and adequate

mformation security practices that comply with industry standards, when in fact no portion of that

premium was applied toward sufficient and adequate mformation security practices.

       177.    Also as a direct result of Defendant's knowing violation of, UTPCPL, Plamtiff and

Class Members are not only entitled to actual damages, but also declaratory judgment that

                                                43
       Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 44 of 47




Defendant's actions and practices alleged herein violatelJTPCPL , and injunctive relief, including,

but not limited to:

            a. Ordering that Defendant engage third-party security auditors/penetration testers as

                 well as internal security personnel to conduct testing, includmg simulated attacks,

                 penetration tests, and audits on Defendant's systems on a periodic basis, and

                 ordering Defendant to promptly correct any problems or issues detected by such

                 third-party security auditors;

            b. Ordering that Defendant engage third-party security auditors and internal personnel

                 to run automated security monitoring;

            c. Ordering that Defendant audit, test, and train their security personnel regardmg any

                 new or modified procedures;

            d. Ordering that Defendant segment PCD/PII by, among other things, creating

                 firewalls and access controls so that if one area of Defendant is compromised,

                 hackers cannot gain access to other portions of Defendant's systems;

            e. Ordering that Defendant purge, delete, and destroy in a reasonable secure manner

                 PCD/PII not necessary for their provisions of services;

            f.   Ordering that Defendant conduct regular database scanning and securing checks;

            g. Ordering that Defendant routinely and continually conduct internal trainmg and

                 education to mform internal security personnel how to identify and contain a breach

                 when it occurs and what to do in response to a breach; and

            h. Ordering Defendant to meaningfully educate its customers about the threats they

                 face as a result of the loss of their financial and personal informat10n to third parties,

                 as well as the st~ps Defendant's customers must take to protect themselves.

                                                    44
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 45 of 47




        178.       Plaintiff brings this action on behalf of herself and the Class :\1embers for the relief

requested above and for the pubhc benefit m order to promote the public interests in the provision

of truthful, fair information to allow consumers to make informed purchasing decisions and to

protect Plaintiff and the Class Members and the public from Defendant's unfair methods of

competition and unfair, deceptive, fraudulent, unconscionable, and unlawful practices.

Defendant's wrongful conduct as alleged in this Complaint has had widespread impact on the

public at large.

        179.       The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and the

Class Members that they could not reasonably avoid; this substantial mjury outweighed any

benefits to consumers or to competition.

        180.       Defendant knew or should have known that the lack of encryption on its computer

systems and data security practices were inadequate to safeguard the Class :\1embers' PCD/PII and

that the risk of a data disclosure or theft was high.

        181.       Defendant's actions and inactions in engagmg in the unfair practices and deceptive

acts described herein were negligent, knowing and willful, and/or wanton and reckless

        182.       Plaintiff and the Class :\1embers seek relief under Pennsylvama's Unfau Trade

Practices and Consumer Protection Law, 73 Pa. S.A. § 201-1            201-9.2, includmg, but not limited

to, damages, injunctive relief, and attorneys' fees and costs, and any other Just and proper relief.

                                        PRAYER FOR RELIEF


        WHEREFORE Plaintiff on behalf of herself and all others similarly situated, pray for relief

as follows:
        a. For an Order certifying the Class as defined herem, and appointing Plaintiff and her

                                                     45
      Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 46 of 47




           Counsel to represent the Class;

      b. For equitable relief enjoining Defendant from engaging in the wrongful conduct

           complained of herem pertammg to the misuse and/or disclosure of Plaintiffs and the

           Class members' PCD/PII, and from refusmg to issue prompt, complete, and accurate

           disclosures to Plaintiff and Class members;

      c. For eqmtable rehef compelling Defendant to use appropriate cyber security methods

           and policies with respect to PCD/PII collection, storage, and protection, and to disclose

           with specificity to Class members the type of PCD/PII compromised;

      d. For an award of damages, including actual, nominal, and consequential damages, as

           allowed by law in an amount to be determined;

      e. For an award of punitive damages;

      f.   For an award of attorneys' fees, costs, and litigation expenses, as allowed by law;

      g. For prejudgment interest on all amounts awarded; and

      h. Such other and further relief as this Court may deem .i._ust and ,prop&i1
                                                                   ~
                                                                                 r--".     , .
                                                                                 t:,,.,. . : . • ij
                                                                                      i,   ~   ,.,,....r-4   0
                                                                                                             '



                                 DEMA~D FOR JURY TRl~L                                                           .. ••.. 1,
                                                                                                                      ..... ~
                                                                                                                 '·
           Plaintiff hereby demands a trial by jury on all issues so triable.


Dated: December 31, 2019                      Respectfully submitted,


                                              MORGAN & MORGA'.'l
                                              PHILADELPHIA PLLC

                                              BY: Is Kevm Cla!JSY Boylan        r-k:fJ, ~
                                              KEVIN CLANCY BOYLA~?E~{                          t---
                                              PA ID. 314117
                                              1800 JFK Blvd., Ste. 1401

                                                 46
Case 2:20-cv-00001-GEKP Document 1 Filed 01/01/20 Page 47 of 47




                            Philadelphia PA 19103
                            P: 215-446-9795
                            F: 215-446-9799
                            cboylan@forthepeople.com


                            MORGAN & MORGA~ COMPLEX
                            LITIGATION GROUP
                            Jean S. Martin (pro hac vice to be submitted)
                            Patrick A. Barthle (pro hac vice to be submitted)
                            Francesca Kester (PA ID 324523, court admisswn to
                            be appl1edfor)
                            201 ~. Franklin Street, 7th Floor
                            Tampa, FL 33602
                            Telephone: (813) 559-4908
                            Facsimile: (813) 222-4795
                            jeanmartit_1(a),forthepeople.com
                            pbarthle@forthepeople.com

                            Attorneys for Plaintiff and the Proposed Class




                              47
